UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 9, 2016 CSG SYSTEMS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 0-27512 47-0783182 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9555 Maroon Circle, Englewood, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303)200-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. On March 9, 2016, CSG Systems International, Inc. (“CSG”) entered into a Purchase Agreement (the “Purchase Agreement”) with Stifel, Nicolaus & Company, Incorporated and RBC Capital Markets, LLC, as representatives of several initial purchasers (collectively, the “Initial Purchasers”), in connection with the offering and sale of $230 million aggregate principal amount (of which $30 million was issued upon the exercise, in full, of the Initial Purchasers’ over-allotment option) of CSG’s 4.25% Convertible Senior Notes due 2036 (the “Notes”). A copy of the Purchase Agreement is attached as Exhibit 10.20 to this Current Report on Form 8-K and is incorporated herein by reference. On March 15, 2016, $230 million aggregate principal amount of the Notes were issued pursuant to an Indenture, dated March 15, 2016 (the “Indenture”) between CSG and The Bank of New York Mellon Trust Company, N.A., as trustee.A copy of the Indenture is attached hereto as Exhibit 4.10 to this Current Report on Form 8-K and is incorporated herein by reference.
